Title: John Quincy Adams to John Adams, 16 March 1780
From: Adams, John Quincy
To: Adams, John




Passy, 16 March 1780



My Work for a day.


     
      Make Latin,
     
     
      Explain
      Cicero
     
     
      
      Erasmus
     
     
      
      Appendix
     
     
      Peirce
      Phaedrus.
     
     
      Learn
      greek Racines
     
     
      
      greek Grammar
     
     
      Geography
     
     
      geometry
     
     
      fractions
     
     
      Writing
     
     
      Drawing
     
    
  As a young boy can not apply himself to all those Things and keep a remembrance of them all I should desire that you would let me know what of those I must begin upon at first. I am your Dutiful Son,

John Quincy Adams

